DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 18, 21 and 23–25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kurotobi, US 4,725,296.
Regarding claim 17, Kurotobi teaches an air cleaner used to purify air introduced to an internal combustion engine.  See Kurotobi Figs. 1–3, col. 2, l. 27–col. 3, l. 33.  The air cleaner comprises a casing 2, a cover 3 and a filter element 10.  Id.  
The cover 3 and the filter element 10 collectively read on the “filter element arrangement” because they have the structural features of the claimed arrangement, as explained below.  The casing 2 is a tube sheet, because the filter element 10 is sealed against the casing 2.  Note that the “tube sheet” is not a positively recited structural feature of the claimed “filter element arrangement.”  See MPEP 2115.
The filter material of the filter element 10 corresponds to the “media pack.”  See Kurotobi Figs. 1–4, col. 3, ll. 11–33.  The upstream and downstream faces of the filter element 10 are the “first and second opposite flow faces,” respectively.  Id.  The frame 11 of the filter element 10 represents the “side extending between the first and second axial ends.”  Id.  The filter material is pleated.  Id.  The pleats are the “plurality of flutes.”  Each pleat has an upstream end and a downstream end.  These correspond to the “upstream portion” and the “downstream portion,” respectively.  Some of the pleats are open at the upstream end but closed at the downstream end, as seen in Figs. 2 and 3.  Some of the pleats are closed at the upstream end and open at the downstream end, also seen in Figs. 2 and 3. 

    PNG
    media_image1.png
    1085
    1806
    media_image1.png
    Greyscale

The filter element 10 is non-cylindrical because it is rectangular.  See Kurotobi Fig. 1.  
The filter element 10 has a seal member 12, which corresponds to the “gasket member.”  See Kurotobi Fig. 4, col. 3, ll. 11–33.  The seal member 12 is adjacent to the frame 11, as seen in Fig. 4.  The region of the seal member 12 that is sandwiched between surfaces 13a, 13b of the casing 2 and the cover 3, is the “gasket region.”  Id. at Fig. 4, col. 3, ll. 25–33.  
The gasket region of the seal member 12 is radially spaced from the filter material of the filter element 10, as seen in Fig. 4.  The spacing defines a channel between the gasket region and the filter material, which is the space formed between the frame 11 and the inner surface of cover 3, as seen in Fig. 4.  

    PNG
    media_image2.png
    932
    1337
    media_image2.png
    Greyscale


The cover 3 corresponds to the “base plate.”  See Kurotobi Figs. 1–4, col. 2, ll. 27–39.  The cover 3 defines an uncleaned air chamber 8, which is the “opening.”  Id. at Fig. 4, col. 3, ll. 40–43.  The uncleaned air chamber 8 exposes the upstream end (the “first axial end”) of the filter material, as seen in Fig. 4.  The cover 3 is oriented over the gasket region of the seal member 12 to form a seal against the casing 2—because the seal member 12 is sandwiched between confronting inner surfaces 13a, 13b of the cover 3 and casing 2 to provide an airtight seal.  Id. at Fig. 4, col. 3, ll. 26–33.  
The cover 3 comprises flanges 3a that project radially from the cover 3.  See Kurotobi Fig. 1, col. 2, ll. 27–39.  The flanges 3a correspond to the “at least one tab.”  The flanges 3a exist when the filter element 10 is mounted in the casing 2 (the “tube sheet”), as seen in Fig. 1.
Also, the cover 3 comprises an air-flow straitening guide plate 17 and partitions 18a, 18b, 18c that extend across the uncleaned air chamber 8 (the “opening”) and across the upstream end (the “first axial end”) of the filter material.  See Kurotobi Figs 1–3, col. 3, ll. 44–68.  The plate 17 and partitions 18a, 18b, 18c, are each a “bar” because they are elongated pieces of material.  

    PNG
    media_image3.png
    896
    1207
    media_image3.png
    Greyscale


 Regarding claim 18, the cover 3 (the “base plate”) is removably mounted against the gasket region of the seal member 12, because the cover 3 can be detached.  See Kurotobi col. 2, ll. 25–55.
Regarding claim 21, Kurotobi teaches that the gasket region of the seal member 12 (the region between 13a and 13b in Fig. 4), has an outer angled surface, which is the angled portion formed at the jut-out portion seen in Fig. 4.
Regarding claim 23, Kurotobi teaches the filter material is rectangular with rounded corners, as seen Fig. 1.
Regarding claim 24, Kurotobi teaches that the filter material is polygon shaped, because it is rectangular, as seen in Fig. 1.
Regarding claim 25, Kurotobi teaches that the cover 3 (the “base plate”) includes a plurality of flanges 3a that radially extend from the cover 3.  See Kurotobi Fig. 1, col. 2, ll. 40–55.  One of the flanges 3a is the “at least one tab” of claim 17.  Another of the flanges 3a is the “second tab” of claim 25.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kurotobi, US 4,725,296 in view of Uemura et al., US 2007/0209517 A1.
Regarding claim 19, in Kurotobi, the seal member 12 (the “gasket member”) is secured to the side of the filter material of filter element 10 by attachment to flange 11a.  See Kurotobi Fig. 4, col. 3, ll. 11–33.  
The prior art differs from claim 19, because it does not disclose the seal member 12 being attached to the flange 11a by over-molding or an adhesive.
But Uemura disclsoes a filter element 60 used in an air cleaner for an engine, comprising a sealing pack 64 that is attached to a mounting flange 63 using an adhesive.  See Uemura Figs. 1, 2, [0053].  
It would have been obvious to a person of ordinary skill in the art at the time of the  to use an adhesive to attach the seal member 12 in Kurotobi to the flange 11a, because adhesive bonding is a suitable method for securing similar seal members in place.  This would merely represent applying a known technique to a known device for improvement to yield predictable results.  See MPEP 2143(I)(D).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kurotobi, US 4,725,296.
Regarding claim 20, Kurotobi teaches the limitations of claim 17, as explained above.
Kurotobi differs from claim 20 because it does not teach that the channel has a length of at least 0.3 inch from the gasket region, as it fails to provide the dimensions of the air cleaner.
But it would have been obvious to a person of ordinary skill in the art at the time of the invention for the channel to have a length of at least 0.3 inch, depending on the desired size of the air cleaner.  This would merely represent scaling up or down the size of the device, with no significant change in function.  See MPEP 2144.04(IV)(A).
Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kurotobi, US 4,725,296 in view of Kopec et al., US 2007/0175187 A1.
Regarding claim 22, Kurotobi teaches the limitations of claim 17, as explained above.
Kurotobi differs from claim 22 because it fails to disclose the filter material is oval, as Fig. 1 illustrates it as being rectangular.
But it would have been obvious to a person of ordinary skill in the art at the time of the invention to change the shape of the filter element 10 so that the filter material has an oval shape, because this would merely represent changing the shape of the device with no significant change in function.  See MPEP 2144.04(IV)(B).  A person of ordinary skill in the art would have had a reasonable expectation of success in changing the shape in this manner because Kopec describes a filter element, used in an air cleaner for an internal combustion engine, that has an oval shape.  See Kopec Fig. 1, [0032].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,137,396. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4 and 5 of U.S. Patent No. 10,137,396 substantially correspond ot claims 17 and 18 of instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776